I dissent in the Benjamin Turnbloom case. There was evidence in the record which would have justified the jury in finding that the Turnbloom car was in such a position in the street that naturally and probably it concealed the semaphore from the drivers of cars to its rear. We are dealing here with the low center type of semaphore, easily obscured by the car nearest it. A stranger to the street might very easily, as in this case, not realize its presence at all when so obscured or hidden.
The driver's conduct must be measured by the circumstances which he creates. Turnbloom says he saw the signal turn against him when he was 100 feet from it. He claims to have made a gradual stop, but there was evidence that he made a very abrupt stop. He had no automatic stop light. With all this distance to go, and he claims not to have exceeded 20 miles an hour, he had ample opportunity to give a signal. Under those circumstances and regardless of our statute, I think it was a question for the jury whether Turnbloom was guilty of contributory negligence in not giving a stop signal. Had such an abrupt stop without a signal been made in front of another car elsewhere in the street I think it would be for the jury to say whether or not it was contributory negligence even in the absence of the statute requiring a stop signal. The statute [1 Mason Minn. St. 1927, § 2720-45] requires a rear view mirror, and it is the driver's duty to give due consideration to traffic to his rear. Under the evidence the jury might have found that Turnbloom was aware of the car in his rear; he said he was. He then had ample opportunity to give a signal; and, if his *Page 593 
position was such as to conceal the stop sign, and there was evidence to that effect, I think it was at least a question for the jury as to whether he should have given it. An arm extended from a car is much more conspicuous than the type of semaphore here involved. Nothing about the stopping of his car prevented his arm signal. A car is stopped with the foot under circumstances such as here shown.
The appellants fairly raise the question of contributory negligence regardless of the statute quoted by the majority, and I think that we should say that the statute is only inapplicable to semaphore stops where it is not practicable to comply with it. The statute applies in other respects to city streets and makes no exception for semaphore intersections. I think we go too far in saying it never applies at such an intersection. In the Benjamin Turnbloom case I think there should be a new trial for error in the charge.